Exhibit 16.1 July 31, 2014 Securities and Exchange Commission Office of the Chief Accountant treet, N.E. Washington, DC 20549­7561 Re: Spectral Capital Corporation We have read the statements included in the 8-K dated July 31, 2014 of Spectral Capital Corporation to be filed with the Securities and Exchange Commission and are in agreement with the statements concerning our firm. We have no basis to agree or disagree with the other statements included in such Form 8-K. Sincerely, /s/ Silberstein Ungar, PLLC Silberstein Ungar, PLLC
